UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7685


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERENCE DEVON SCOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:05-cr-00015-NKM-2)


Submitted:   February 16, 2012            Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terence Devon Scott, Appellant Pro Se.   Craig Jon Jacobsen, I,
Assistant  United  States   Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terence Devon Scott appeals the district court’s order

denying his motion to reduce his sentence and its subsequent

order denying his motion for reconsideration.               We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.               United States v.

Scott, No. 6:05-cr-00015-NKM-2 (W.D. Va. Nov. 17, 2011; Dec. 15,

2011)      We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in     the    materials

before   the   court   and   argument   would   not   aid    the    decisional

process.



                                                                      AFFIRMED




                                    2